DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 6 and 14:  Claims 6 and 14 recite the method of claim 1 further comprising treating industrial equipment with methylmorpholine-N-oxide.
This limitation is indefinite because it is not clear from the claim language in view of the specification how industrial equipment (which is not required in process claim 1; claim 1 is directed towards a process of paraffinic isolation, not equipment treatment as claimed in claims 6 and 14) is further treated with methylmorpholine-N-oxide (NMO herein).  Is NMO mixed with the composition of claim 1?  Is NMO applied to equipment afterwards? 
It is not clear what is happening considering the claim language in light of the instant specification.  For the purposes of further examination the broadest reasonable interpretation 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7-9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,179,881. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1:  USPN ‘881 recites the method of claim 1 (USPN ‘881 claim 1).  
USPN ‘881 anticipates the claimed invention, because it uses a specific species of surfactant (cocoamidopropyl betaine) and a species is anticipatory of a genus; however this rejection is not a statutory double patenting rejection because the subject matter, though narrower in USPN ‘881, is not identical to the claimed subject matter.  The instant claimed anionic surfactant isopropylamine dodecytlbenzene sulfonate claimed is not required to be different than the second listed generic anionic surfactant.  
Regarding claim 2:  USPN ‘881 recites a carboxylate (cocoamidopropylbetaine; USPN ‘881 claim 1).
Regarding claim 3:  USPN ‘881 recites an ethoxylate (polyethylene glycol)
Regarding claim 5:  USPN ‘881 recites aliphatic hydrocarbon solvents (claim 5).
Regarding claim 7:  USPN ‘881 recites the claimed method in claim 1.  Although USPN ‘881 does not use applicants’ terminology, the instant specification indicates that cutter stock is any diluent.  Since the paraffinic hydrocarbon isolation composition of USPN ‘881 already contains many species which could be considered diluent (e.g. solvent) the claimed process is met by USPN ‘881.
Regarding claim 8:  USPN ‘881 recites a carboxylate (cocoamidopropylbetaine; USPN ‘881 claim 1).
Regarding claim 9:  USPN ‘881 recites an ethoxylate (polyethylene glycol)
Regarding claim 11:  USPN ‘881 recites aliphatic hydrocarbon solvents (claim 5).

Claims 4 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,179,881 as applied to claims 1 and 7 above,  in view of US 2015/0057377 to Jones et al.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 4 and 10:  USPN ‘881 does not recite a hydroxysultaine as the zwitterionic surfactant.  Jones (¶ [0021]) teaches cocoamidopropyl hydroxysultaine as an art-recognized (MPEP § 2144.06 II) equivalent amphoteric surfactant to cocoamidoproplybetaine used in USPN ‘881.  USPN ‘881 and Jones are analogous art in that they are concerned with the same field of endeavor, namely separations using zwitterionic surfactants.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to substitute the zwitterionic surfactant of USPN ‘881 for its art-recognized equivalent with a reasonable expectation of success.  The motivation in doing so would have been based on cost or availability and there is a reasonable expectation of success since Jones teaches that either surfactant can be used for this function.  Burden shifts to applicant for a showing of unexpected results.

Claims 6 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,179,881 as applied to claims 1 and 7 above, further in view of US 2012/0220500 to Matza et al.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 6 and 14:  USPN ‘881 is silent in claiming using the composition concurrently with methylmorphonline-N-oxide.  Matza teaches that methylmorphonline-N-oxide can be used to remove hydrogen sulfide from impure hydrocarbon compositions (Matza ¶ [0010]).  USPN ‘881 and Matza are analogous art in that they are concerned with the same USPN ‘881 concurrently with methylmorphonline-N-oxide as taught in Matza with the motivation of removing hydrogen sulfide from the composition (Matza ¶ [0009]) to make a more pure hydrocarbon product.

Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,179,881 as applied to claim 7 above, further in view of US 2002/0003115 to Conaway et al.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 13 and 14:  USPN ‘881 does not recite the cutter stock is one of the claimed species, and added in the claimed ratio.  Cutter stocks such as diesel are known in the art (Conaway ¶ [0030]).  The ratios are within the realm of experimentation for a person having ordinary skill in the art (Conaway ¶ [0038]).  USPN ‘881 and Conaway are analogous art in that they are concerned with the same field of endeavor, namely separations of paraffinic mixtures by means of hydrocarbon treatments.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add a common oil cutter stock to the treatment composition of USPN ‘881 to arrive at the method claimed, with routine experimentation to arrive at the claimed amount, with the motivation of separating the composition (Conaway ¶ [0038]).


Response to Arguments
	The following responses are directed to the document entitled “Remarks” (pages 5-6) received February 3, 2021. 
I) Amendments to claims 4 and 10 to correct minor informalities have been noted.  The objections to claims 4 and 10 are withdrawn.
II) The rejection of claims 6 and 14 are maintained, because it cannot be determined what is being claimed.  Claim 1 appear to be directed towards a process distinct from the process of claims 6 and 14.  The industrial equipment does not have antecedent basis in claim 1, and the meaning of “concurrently” is not clear since claim 1 is a multistep process.
III) In the absence of further argument, the non-statutory double patenting rejections over claims 1-14 of USPN 10,179,881, and the rejections of dependent claims further in view of secondary references have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767